Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Benoit (Reg. # 76,383) on 03/19/2021.

The claims have been amended as follows: 

Claim 1. (Currently amended) An interconnected flight controller for an aircraft, comprising:
 a pilot interface and a copilot interface; 
a mechanical linkage connecting the pilot interface with the copilot interface for providing motion therebetween of a proportional magnitude and direction when an input is provided to either of the pilot interface or the copilot interface; 
a mechanical-disconnect element within the mechanical linkage, the mechanical- disconnect element being adapted to actuate mechanical decoupling between the pilot interface and the copilot interface; 

one or more sensors coupled to the mechanical linkage on a copilot side of the mechanical-disconnect element for sensing copilot inputs and communicating the copilot inputs to the fly-by-wire flight controller; and 
adjustable soft stops that provide an increased force gradient to motion of the pilot interface and the copilot interface beyond a predetermined position, the force being increased by one or more of a force bias, a force gradient, and a force step change at the predetermined position,
a force- feedback subsystem connected to the mechanical linkage to simulate and apply an opposing force of aircraft control surfaces to the pilot interface and the copilot interface, wherein the force-feedback subsystem has a clamping type of rotary spring to reduce potential free play.

Claim 3. (Cancelled).

Claim 21. (Currently Amended) The interconnected flight controller of claim [[3]]1, further comprising a motion damping device that damps the motion of the pilot interface and the copilot interface to prevent induction of oscillation into the mechanical linkage, wherein the motion damping device is coupled with the force-feedback subsystem.


Reasons for Allowance
Claims 1-2, 4-8, 10-13, 17, 19, and 21-25 are allowed.
none of the prior arts or record individually or in combination discloses or render obvious an interconnected flight controller for an aircraft, comprising: a pilot interface and a copilot interface; a mechanical linkage connecting the pilot interface with the copilot interface for providing motion therebetween of a proportional magnitude and direction when an input is provided to either of the pilot interface or the copilot interface; a mechanical-disconnect element within the mechanical linkage, the mechanical- disconnect element being adapted to actuate mechanical decoupling between the pilot interface and the copilot interface; one or more sensors coupled to the mechanical linkage on a pilot side of the mechanical-disconnect element for sensing pilot inputs and communicating the pilot inputs to a fly-by-wire flight controller; one or more sensors coupled to the mechanical linkage on a copilot side of the mechanical-disconnect element for sensing copilot inputs and communicating the copilot inputs to the fly-by-wire flight controller; and adjustable soft stops that provide an increased force gradient to motion of the pilot interface and the copilot interface beyond a predetermined position, the force being increased by one or more of a force bias, a force gradient, and a force step change at the predetermined position, a force- feedback subsystem connected to the mechanical linkage to simulate and apply an opposing force of aircraft control surfaces to the pilot interface and the copilot interface, wherein the force-feedback subsystem has a clamping type of rotary spring to reduce potential free play.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642